.

a
-

\

Case 4:21-cv-01480 Document 1 Filed on 05/03/21 in TXSD Page 1 of 17

Pro Se 14 (Rev..12/16) Complaint for Violation of Civil Rights (Prisoner)
United States Courts
Southern District of Texas

UNITED STATES DISTRICT COURT TITFP
for the MAY 03 2091

District of "Attra,
Nathan Ochsner, Clerk of Court

Division

Case No.

 

Ds Nos ving C ni \ / (to be filled in by the Clerk’s Office)
Plaintiffis)
(Write the full name of cach plaintiff who is filing this complaint.
Uf the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-Vy-

yoo. AN
See othached

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

Nee ee ee ee ee ee as ee ee ee es ee ee

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to ©

--electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number,

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

 

Page | of {1
wal
~,

eo a . Case 4:21-cv-01480 Document 1 Filed on 05/03/21 in TXSD Page 2 of 17

Pro Se [4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

I. _ The Parties to This Complaint

A. The Plaintiffs)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed,

Name

All other names by which
you have been known:

ID Number —

Current Institution
Address

B. The Defendant(s)

Dylan WW ON CA CAVA? | g

“Daye Gel (Memocre\ Vermin a ws)
OBOIHUR ~-3BWRM

Has QS Coun hy D wil

oO’ WiSanTtacia:

Rowson TK 7200 &

Citv State Zip Code

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include ~

- the person’s job or title (if known) and check whether you are bringing this complaint against them in their
individual] capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (if known)
Shield Number
Employer
Address

Defendant No. 2
Name
SOO he akon)
Shield Number
Employer
Address

 

 

0.0 ‘iD. Bac ti O
Deoudy
wOO 1S Wer AL * ~

1200 Boker S\veot
Youste A TX  _77002

State Zin Code~
A individual capacity “A Official capacity

All Deouti’ on stene. (ip59)

‘oo. cae Messe
Howttyn TX T7094.

City State

 

 

A Individual capacity IA Official capacity

Page 2 of 11
Pro Se 14 (Rev, [2/16) Complaint for Violation of Civil Rights (Prisoner)

I.

Case 4:21-cv-01480 Document 1 Filed on 05/03/21 in TXSD Page 3 of 17

Defendant No. 3
Name
Job or Title (if known)
Shield Number
Employer
Address

Defendant No. 4
Name
Job or Title (if known)
Shield Number
Employer
Address

Basis for Jurisdiction

EA oncales-
>i WresrSl of yYoces County

eo —

_Wscers County

Don Bakes stceet

Pouston x 77002

City State Zip Code
(J Individual capacity “<] Official capacity

 

 

 

Hass S Connd 7

 

TeKey

 

Bouter ___ AX 77O0OR

State Zip Code
[_] Individual capacity P| Official capacity

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and {federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A. Are you bringing suit against (check all that apply):

{| Federal officials (a Bivens claim)

PK State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Pouch, Amendment [vsc,)
Foux Seenth fin eateh mrt, L | Cus, & )

 

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

Page 3 of 11
Case 4:21-cv-01480 Document 1 Filed on 05/03/21 in TXSD Page 4 of 17

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Wi.

IV.

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages if needed. il dole A dane S act

ewDloy-ed ‘by the Shetee oy Texas, Oc
Roses Conaty , T2xeye

 

Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check ail that apply):

ooocoRg

Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

Other (explain)

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

B. -

If the events giving rise to your claim arose outside an institution, describe where and when they arose.

kieM Hossoy Blvd; Heoess Lounty, TX, 77054

 

If the events giving rise to your claim arose in an institution, describe where and when they arose.

 

Page 4 of I
' Case 4:21-cv-01480 Document 1 Filed on 05/03/21 in TXSD Page 5 of 17

Pro Se 14 (Rev. 12/16} Complaint for Violation of Civil Rights (Prisoner)

C. What date and approximate time did the events giving rise to your claim(s) occur?

Nermoesr 5% Rolo 4200- {roo AM

 

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

A see odhachedk Cleim “

 

V. Injuries
If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive. eo Theee, beolk et by $ x g, 4, i O,

© Punchusval VW ec .
oe Bow TONY on otal Doanld
o Menta\ ~ rAW wh
zB Canobtonn' Steves .
© fhoitthed to Menecta| VWesmanr Soo hoy5. (a1 les Dowe ete)

VI. Relief

‘State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims. y\ oO why SE se ekKs © O. noes Peon
e Hoes Counhy iA MoMA o $16,000, 000,°° .

8 Eo Gerizalez. wm amon oF t 10,000,000" ze

oD, Bucrten FA amount of #10, 000, 05 °° .

oO
» O Pleas SA, SCLC pA Omori of Loo, e000.” each

 

om. lay \ 4
Yas nik y SER KS uw VC Doman ges ral fhe
Shai nga ace Cow. o\\ P asi a\nov Ze,

2K

Ems cow Syees$; mental DAguish, physice.| ocr protas Nac
Case 4:21-cv-01480 Document 1 Filed on 05/03/21 in TXSD Page 6 of 17

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

VIL Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

1

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies,

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional factlity?

[] Yes
XX! No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

 

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

&] Yes
[-] No

L] Do not know

Cc. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[] Yes
Ol No
$4] Do not know

If yes, which claim(s)?

 

Page 6 of II
Case 4:21-cv-01480 Document 1 Filed on 05/03/21 in TXSD Page 7 of 17

Pro Se !4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

PK Yes
[] No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[| Yes
|} No

E. If you did file a grievance:

1. Where did you file the grievance?

Resis Commdy Bail, TOL Ai SerSaamho , Houston, TA 7700Q
Dom BBA kiosk / Request nambesss
QO-ONLLOTZA, AO-O4G5OAF, Al-Ob3CEAL, AL-O63907!

2. What did you claim in your grievance?

thal D.Backon ured excessve docee fA
Ws neces é Yio 6Nt- Shoppe Kam

 

3. What was the result, if any?

Allenedly SocemmsdaetA te I-A D eso

 

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

NA.

 

 

Page 7 of 11
Case 4:21-cv-01480 Document 1 Filed on 05/03/21 in TXSD Page 8 of 17

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

F. If you did not file a grievance:

1. If there are any reasons why you did notfile a grievance, state them here:

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VII. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

[] Yes

RNo

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11
Case 4:21-cv-01480 Document 1 Filed on 05/03/21 in TXSD Page 9 of 17 eT

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[] Yes
Ba No

B, If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4, Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?
[_] Yes
CI No

If no, give the approximate date of disposition,

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of Ul
‘ Case 4:21-cv-01480 Document 1 Filed on 05/03/21 in TXSD Page 10 of 17 a

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

CL] Yes
LL} No

 

 

D. If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format)

l. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

iS)

Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

an

Approximate date of filing lawsuit

 

6. Is the case still pending?
L] Yes
[_]No

If no, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 1]
, ‘Case 4:21-cv-01480 Document 1 Filed’on 05/03/21 in TXSD Page 11 of 17 oo
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 3 s-26s0al

Signature of Plaintiff "4 / Ahioan L,

Printed Name of Plaintiff Dylan iw) . & umne
Prison Identification # OROTZY id

Prison Address Jo} Ne Soa “Sac ras

City State Zip Code %

 

B. ___ For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page Lf of Il
Case 4:21-cv-01480 Document 1 Filed on 05/03/21 in TXSD Page 12 of 17

UMITED Starks Distuer COoRT

 

Gor Ae Sou: Ruecn DB ssisickof Tex aS

 

Loy stows ob eUE StS A

 

 

PD ajlaan wt EM az fs aids

 

-y¥o Cast de

 

 

> Bac

 

Ed (yonZe lez

 

 

 

A © Steers oA Teeue.

Wareas” Ccotagn Ls Temas .

mire MVy WN |

 

 

5 fotemens cose ( Las

 

 

 

Dy frre “SD Busses, (urseys

a aoe
Ow A a Now. 5 ADA oie an Shoe de

 

akce wphd AL Lt ee eras tw evi (NCR £ thee, Flavio ’

 

Ox be dl Mee vielw rele hee WR [A A, oh. 0 Prin oh hue ol

 

 

 

Mads CA SD Sboston oA oN. leaeeh. Ce C4 oh n% Crt he

 

 

 

PCoaey fee clean 74 ecdec Ls sutren glec Arastl Fr

 

Dine Lee. lated blbnS Oc) Loz £ fe eet el, Luce.
de w/All ini SL ft pled possi CLT. D. Bushes apanpeck OA”, we

 

Moe Plesk SOS _ Veehe Voce x.) Roy Vasee oS Ws

 

sas. (3.9, é io) mack  lasesctwna, lane iveS

 

a {dele the

 

Tine Pee Les £0 S06 oc ol Vs BNC HA
OSS edt Wak nee Us dh enka wee tive dk

 

 

 

Vwi ws. 1 el GARG Co ae L 2 XS laden. _ 5-4 a Pp t Wee

ooN
KTS Gia \4 to 2 KA/a.. \ -

 

 

 

 

 
y Case 4:21-cv-01480 Document1 Filed on 05/03/21 in TXSD Page 13 of 17

 

\

»D

Eaten. akbye Me PlamhSi wes on waecranocad

 

Pe

 

! we hces ws \> elnina Wee Wp aclé ire 2 BD. Backes |
Cora ttaulle dh he kenge - Vee Pleaks SE Prin Vad. x Ss ssclk
¥ \ donk AY t \\ . Ak ot Vat MS. tke N64 Slawek Use Russ ¥- ” ’

 

 

 

 

VAM wer 87,

5 Lee &

 

| AP Lex

ANY Nes. \Wiplen Ske ike £ Laas: . Ye. Vat S Ka -t_. wise

 

SCs xsche. _ XNaee ods. Sees eee oy v! L (( z A

 

 

ee Riesll

 

 

 

 

 

 

 

 

 

 

 

 

|

Weel | ak Vee 2 SS isk her Senne toad |

¥ Ver. Dies wo QS wet f the wmedl AR SL neleee Wok |
tele Asvico. Se trie he UA 5 A tetecouce 4, he. |
Ploaad moor bye lieve S te Ve la Benne cohen !
wills | oe  eSscec davelvedl  Shhoodone ned |
—— Or he Sephend we ot BOW. lnes? OQ On |
& He é velo nites Ve pone mnced oe Srornhime |

 

D\ O& 5 ki cs,

Aceswecl NO, fF Ale dam

 

se SATs S We Se acotaneck tes
| this

 

see. & ure lS ~~

a Lawl. GME riod tees ak Livale har
Lett Ce re ee A Rxttiarr ve

LE

 

The Hs tLe

f chins

his oie A He helteves foot tle force

Pee. SERS cl eat _

a (afl «

|
|
|

 

PR bel aa cA Hh 'e Ae xy f~ 2 He ed) f

inftS

 

ae ae

 

4
ten Cas

~ \ AANA CLS 5D acts
eS me oe plrech
—itantaf-alia oli iSec!

 

WAL. nae an sl vebaal eal

Lone. banc

 

—N

Pain A

 

ee

 

 

 

 

 

 

 
Case 4:21-cv-01480 Document 1 Filed on 05/03/21 in TXSD Page 14 of 17

 

 

 

 

 

D) Wo seasmmeable oreo  raald SASLL act
¥ic\nnall ac Kae VAs. QQ VOwWw- cast Stine Siu Se 2 oot
La nd srohkee lian ssc £ LIAO Ulan te CASO
\acelkKenl sibs ranch os \osecete \nt jive
Cad. odbsr nable oC eles SESTA tas dee _edtoh\eshe A

 

Lau

 

We Sact2 a. LECT WLS S-2ESEAS do Yaa. baat SA cok

 

: ces taste

 

dete

ak St ‘ol me Cg aztrbissne + hg ~\ anatohe Wes
do LVN * enc WW mechan veal ex Lents,

 

 

All strike < ha DeSean dant Wnheye eppli reoh

 

win

 

cad sncbicdioe Ie) Phi 1S aphecroat

 

ous
eS

M, Q

ox Qeet \w eo Clroase

amount

 

Uist. OS wel\

heple
\

al _duccnt Vy asset
Ny >

nS Vee yurlog CQ ye 2S. ask longisans
thi ‘P osnct EP

SN

 

 

Qe fd Gonzeler Dedae ZL3

 

 

 

 

This.

 

 

 

 

 

. LS Ow su Pecw isocw ~ Lroli\ cle 7. Noto
oy aL foods sun ok. Ruckesath mig] ahore LA. Sf Vink. bw |
ot Uk tamtby sd xtebes Clo wste bitten f .
_ The Delenvlant- a Coareler Lleol he
adva AQS Nes teen onel Safa ec Ist ove eo De Rochen
Y
One Face On  stene. iM Yost. eS £ . Loc Ces |

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:21-cv-01480 Document 1 Filed on 05/03/21 in TXSD Page 15 of 17

 

 

L Ed Crowne elec &

This Tetenclaa ZL bes. been abhad

 

 

ZO\_\- Seadtacerto Aun shone

Vlei aradl Lee. the Weil \S se ¢ <<
VAY re a

 

Clio

onak

oS iw oie 2S WS Combine ct

 

not TX

ose ANS

 

 

ASS e. Sra 2s pfbee \ospone

Coma dc Wie<

LAW C ca AS \. Ldn

 

to sate

Lt een a a

Ca ilech

stubs oseht sate o

 

odhene | te

We wat q Ce LISA SR ALL

 

SS

Mh mic Con chagak. “Lin CSSUtN CL

hue. Aas}

rae

 

* Aopsesteal oF Paetonolast € est

 

 

 

Soe ot —
ik

 

vend

 

o Canrclenead
Wiswok ah. Dro SX
of obit

Nace

 

o 1 cre al x
AD. rel. \_
_»>

Sr,

 

 

(5 Ree eos oa .St¥ Ae.3,

 

C
AN

 

tof ot id

 

This LS. 1: feos thy enok L.., teva th

 

auwneack

ee

Wersl o2 LL Clete

Cons to CQ Lf
—\-

 

© we 2S

Ss er.

to the

I CA Pn teooc

 

 

QC ES]

Ss

|
OS kong.

Jct o uc ee = ve ech law

Ae
Nae ~

 

DS

3 nC Veen.

oro ger Vaslora

ao AAs went

 

one

An

Ok

 

Vek tas

 

 

 

 

 

 

Wes U oF b
Case 4:21-cv-01480 Document1 Filed on 05/03/21 in TXSD Page 16 of 17

 

YA aid SEs . eee \ be LDL Comohawact

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D3) he
eee Ocean t
“Ve. Q\Vori ar er dtc. vg ROSE.” !
{an madick heote Yaceact to \ \n2 ski ow boa /
On oke tae ask Ca olen, We Lr Sle De, tlh |
acts ohue Soe SA. 1, we OS’, Sale. Ss. rates a nS, |
Jeo owe a Plan
Ta) WW occas ( ocue tay 2
Le nnn Tee
This. is. o. toucewea: th nmentmeat

on

acted

clas DO Hoceas Coe att; [tKe Se

 

Ore \oe Ceunct Corn oh oe New ei \s

 

 

 

 

 

X cneecaph ee AK 2nplunce. (A NDAtY. is
dz It 1 acops_ dines S\se reentt moh lt —n
Suid oc dsnclys.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vo Seo &
Fn
base 4:21-cv-01480 Document 1 Filed on 05/03/21 in TXSD_ Page 17 of 17

 

 

Wives te ce \oluwrS

 

 

LZ,
| rT J.

 

er

kelly “Dx Lane \d | ie = QVL-UOR-4bIS

 

 

at Cute EMS ea se ee
MM cthaodl Nod noses cLse

 

Tosa

 

RS way Seam Sct

       

 

 

 

 

 

 

 

D\ On at We re S haar beck de

 

 

—Meercomfe) \\ CImMon \a ask pro tan ches Ye.

 

 

ml cost “Vo ve. Gran De\K O57 A38~ 196

 

 

 

 

gs Be R= RR -YQAD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
